DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments, see page 5-7, filed 8/09/2021, with respect to claims 1 & 7 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 6/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Allowable Subject Matter


Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a grommet comprising: a main body that fits into a through hole penetrating an attachment target in an axial direction to waterproof the through hole and that allows a wiring member to be inserted into an inner portion in the axial direction, and a sound insulation wall portion having a sound insulation , and the sound insulation protrusion is formed in a rectangular shape having curved corners in a cross-sectional shape along a radial direction orthogonal to the central axis.
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a wire harness comprising: a wiring member having conductivity; and a grommet provided on the wiring member, wherein the grommet includes a main body that fits into a through hole penetrating an attachment target in an axial direction to waterproof the through hole and that allows a wiring member to be inserted into an inner portion in the axial direction, and a sound insulation wall portion having a sound insulation protrusion that protrudes from the plate-shaped portion in the axial direction so as to be formed in an annular or arc shape centered around a central axis in the axial direction, and the sound insulation protrusion is formed in a rectangular shape having curved corners in a cross-sectional shape along a radial direction orthogonal to the central axis.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-6 depend upon claim 1 and thus are allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847